DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–2 and 5–8 are under examination. 
Response to Amendment
Applicant’s amendments overcome the 112(b) and 102 rejections of record. 
Response to Arguments
Applicant's arguments, see Remarks dated 2/9/22, have been fully considered but they are not persuasive for the reasons detailed below.
Regarding the 112(a) rejections of claims 2 and 7, Applicant states that “Applicant is not required to describe every claim feature exactly but rather to provide reasonable clarity to one of ordinary skill in the art.” 
The questions to be answered with respect to a rejection under 35 U.S.C. 112(a) as lacking enablement and an adequate written description is whether a skilled artisan would be able to make and use the claimed invention and whether the Specification demonstrates to a skilled artisan that the inventors were in possession of the claimed invention at the time the application was filed. A skilled artisan would be unable to make and use the claimed invention because the disclosure lacks details required to implement the claim language.  	For example, for claim 2, as set forth in the rejection, a skilled artisan would first have to identify the unknown candidate material, assemble it into a deuterium-tritium fusion fuel, and experiment with said fuel to determine its performance. Due to the theoretical and vague nature of the disclosure, a skilled artisan would be required to conduct the full scope of research and development to make and use the claimed target assembly. The disclosure fails to identify any specific material of Z>48 nor describe how it is “uniformly mixed throughout the fusion fuel mixture” (claim 2) nor describe the performance of such a mixture in a nuclear fusion target assembly. The lack of disclosure of any specific material of Z>48 and its associated performance in a nuclear fusion target assembly clearly demonstrate an inadequate written description. 	For claim 7, Applicant provides no instructions for how the skilled artisan can mix iron, a heavy and solid element, into a very light deuterium-tritium gas mixture. Applicant simply states on page 9 of the Remarks that “One of ordinary skill in the art…would understand how to mix iron into the DT gas in the fuel region.” Examiner disagrees. A Google search for mixing iron into a D-T fuel brings up no results. The skilled artisan is not able to accomplish this incredible feat without instructions, and Applicant has refused to provide any such instructions. The rejections are therefore maintained.
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 3, “said” should be inserted prior to “outer shell.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  	Claim 2 recites that the fusion fuel mixture comprises at least one material having a Z greater than 48 uniformly mixed throughout it. However, the Specification provides absolutely no examples of what such a material might be or how it is to be uniformly mixed. There is no evidence of record that Applicant has actually achieved the claimed result of mixing a fusion fuel mixture (described as gaseous D-T mixture throughout the Specification) with a high-Z material that has been uniformly dispersed throughout said gaseous mixture. 	The elements with a Z greater than 48 include the following:
Indium
Tin
Antimony
Tellurium
Iodine
Xenon
Cesium
Barium
Lanthanum
Cerium
Praseodymium
Neodymium
Samarium
Europium
Gadolinium
Terbium
Dysprosium
Holmium
Erbium
Thulium
Ytterbium
Lutetium
Hafnium
Tantalum
Tungsten
Osmium
Iridium
Platinum
Gold
Mercury
Lead	
Bismuth
Polonium
Astatine
Radon
Francium
Radium
Actinium
Thorium
Protactinium
Uranium
Neptunium
Plutonium
Americium
Curium
Berkelium
Californium
Einsteinium
Fermium
Mendelevium
Nobelium
Lawrencium
Rutherfordium
Dubnium
Seaborgium
Bohrium
Hassium
Meitnerium
Darmstadtium
Roentgenium
Copernicium
Nihonium
Flerovium
Mosovium
Livermorium
Tennessine
Oganesson


A skilled artisan would be unable to make and use the claimed invention because the disclosure lacks details required to implement the claim language. For example, a skilled artisan would first have to identify the unknown candidate material of Z>48, somehow uniformly mix it into a gaseous deuterium-tritium fusion fuel, and then experiment with said fuel to determine its performance. Due to the theoretical and vague nature of the disclosure, a skilled artisan would be required to conduct the full scope of research and development to make and use the claimed target assembly. The disclosure fails to identify any specific material of Z>48 nor describe how it is “uniformly mixed throughout the fusion fuel mixture” (claim 2) nor describe the performance of such a mixture in a nuclear fusion target assembly. The lack of disclosure of any specific material of Z>48 and its associated performance in a nuclear fusion target assembly demonstrates an inadequate written description.
Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 2 recites that the fusion fuel mixture comprises at least one material having a Z greater than 48 uniformly mixed throughout it. However, the ordinary skilled artisan cannot simply select an element having Z>48 from the periodic table and expect success in “uniformly” mixing this element throughout the fusion fuel mixture, which is described throughout the Specification as a gaseous D-T mixture. There are many elements having Z>48 that are chemically incompatible with a gaseous D-T mixture. The Specification provides absolutely no examples of what the Z>48 is. 

The elements with a Z greater than 48 include the following:
Indium
Tin
Antimony
Tellurium
Iodine
Xenon
Cesium
Barium
Lanthanum
Cerium
Praseodymium
Neodymium
Samarium
Europium
Gadolinium
Terbium
Dysprosium
Holmium
Erbium
Thulium
Ytterbium
Lutetium
Hafnium
Tantalum
Tungsten
Osmium
Iridium
Platinum
Gold
Mercury
Lead	
Bismuth
Polonium
Astatine
Radon
Francium
Radium
Actinium
Thorium
Protactinium
Uranium
Neptunium
Plutonium
Americium
Curium
Berkelium
Californium
Einsteinium
Fermium
Mendelevium
Nobelium
Lawrencium
Rutherfordium
Dubnium
Seaborgium
Bohrium
Hassium
Meitnerium
Darmstadtium
Roentgenium
Copernicium
Nihonium
Flerovium
Mosovium
Livermorium
Tennessine
Oganesson

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Claim 2 is extremely broad, encompassing every single element on the periodic table with an atomic number (Z) greater than 48, to the extent that the alleged outcomes of all the various “mixtures” of fuels cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the thermonuclear fusion, an extremely intricate, complicated, and infamously difficult process to create, maintain, and optimize. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: Nearly all of the available prior art uses low-Z fuel material, e.g., deuterium and tritium, which are forms of hydrogen. Little to no prior art describes the uniform addition of a high-Z material to the hydrogen fuel. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is quite high; although those with the highest level of skill have only achieved short-lived and episodic success creating and maintaining nuclear fusion. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Nuclear fusion experiments are predictably volatile and have repeatedly disappointed scientists for many decades. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant simply mentions in passing (in ¶ 44 of the Specification) that generic high-Z materials may be mixed in with the fuel but provides absolutely zero specificity per this point; nor does Applicant provide any experimental parameters or data showing a high-Z fuel mixture.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities, e.g., only a generic mention of the possibility of mixing a high-Z material into the fuel in the Specification at ¶ 44; absolutely zero specific examples of what such a material might be are provided. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is great, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, i.e., Applicant gives zero suggestions for which high-Z materials may or may not be suitable. The skilled artisan must start at Z>48 on the periodic table and perform hundreds of experiments from Indium (Z=49) all the way up to and including Oganesson (Z=118). See MPEP § 2164.06. 

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 7 recites that the material is iron. The material is defined in the parent claims as being a material mixed throughout the fusion fuel, e.g., claim 6. The Specification describes the fusion fuel as a standard deuterium-tritium (“D-T”) gaseous mixture: “iron mixed into the DT gas,” ¶ 47. However, the Specification provides absolutely no direction on how the skilled artisan is supposed to disperse iron, which is nearly always a solid material, throughout a gaseous D-T mixture. The Examiner cannot find any evidence that gaseous iron is even available. How is the Applicant dispersing what Examiner assumes to be solid iron throughout a D-T gas? Can iron even be dispersed throughout a D-T gas? Typically, only gases are mixed with other gases, and even then, there is no guarantee of a uniform or experimentally usable dispersion. Examiner notes that in ¶ 49 Applicant admits that the disclosed embodiments are “intended to be prophetic”; however, Examiner is unconvinced that the claimed iron-DT mixture is even possible.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Claim 7 is specific in that the material mixed throughout the fusion fuel is iron, but it is broad in that it does not define the states of matter, e.g., is iron a gas, a liquid, or a solid. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the thermonuclear fusion, an extremely intricate, complicated, and infamously difficult process to create, maintain, and optimize. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: Nearly all of the available prior art mixing iron into a fusion fuel mixes solid iron into a solid fuel. Little to no prior art describes the mixture of iron into a gaseous fuel, as is disclosed in the Specification (¶ 47). 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is quite high; although those with the highest level of skill have only achieved short-lived and episodic success creating and maintaining nuclear fusion. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Nuclear fusion experiments are predictably volatile and have repeatedly disappointed scientists for many decades. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant mentions in ¶ 47 of the Specification that a generic iron material may be mixed in with the gaseous DT fuel but provides absolutely zero guidance as to how to do this; nor does Applicant provide any experimental parameters or data showing a gaseous DT fuel mixture that has iron dispersed throughout it.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities, e.g., only a generic mention of the possibility of mixing an iron material into the fuel in the Specification at ¶ 47; absolutely zero specific examples or experimental guidance is provided as to how this mixture is accomplished. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is great, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, i.e., Applicant gives zero suggestions as to what type of iron material may or may not be suitable. The skilled artisan must perform dozens of experiments using all various types of iron and even more (likely doomed) attempts at obtaining gaseous iron, which Examiner is not sure is even possible, and seeing if it can be dispersed throughout a gaseous DT mixture. See MPEP § 2164.06. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, it is unclear what the subject of “a Z between 6 and 47 inclusive” is. Is it “the fusion fuel mixture,” “a plurality of materials,” or “one of the plurality of materials”?
Claim 6 is rejected for the same awkward wording. 
Claim 6 recites “at least one of the plurality of materials of the fusion fuel mixture.” It is unclear if this refers to the same “at least one of the plurality of materials” of claim 1 or if it is a different material.  

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner1 (Equilibrium ignition for ICF capsules) in view of Ma2 (Development of a krypton-doped gas symmetry capsule platform for x-ray spectroscopy of implosion cores on the NIF).
Regarding claim 1, Lackner teaches an Inertial Confinement Fusion (ICF) target, the ICF target comprising:  	a central region (central DT fuel surrounded by cryogenic DT pusher, bottom of page 1), wherein said central region comprises a fusion fuel mixture having an areal density of less than approximately 1 g/cm2 at ignition (“(ρR)ign = 0.3 g/cm2," page 2) and wherein the fusion fuel mixture comprises a plurality of materials (deuterium and tritium, “DT,” bottom of page 1),; and  	a first shell (“the ablator shell on the outside of the pusher,” top of page 2), wherein said first shell is directly surrounding and in direct contact with said central region, and wherein said first shell comprises a material having a Z greater than 48 (“the pusher is made from a high-Z, dense material like gold,” top of page 2).
Lackner additionally teaches wherein the fusion fuel mixture of the central region comprises a plurality of materials (deuterium + tritium, as cited above, as well as xenon: “xenon,” page 3), wherein at least one of the plurality of materials (xenon) is present in a small amount, throughout the fusion fuel mixture of the central region (“it may even be advantageous to add a small amount of xenon to the fuel,” page 3).
Lackner does not explicitly suggest that this material has a Z between 6-47.
Ma does. Ma is in the same art area of ICF target designs and teaches (§ II, A Selection of a dopant, page 87), wherein at least one of the plurality of materials (krypton) has less than approximately 1% by mass of the material (“0.01-0.03 at. % Kr dopant,” page 87) having a Z between 6 and 47 inclusive (Krypton Z=36), throughout the fusion fuel mixture of the central region (as shown in Figure 3, the krypton-fuel mixture is in the central region). 
A purpose for this teaching is, as explained by Ma (page 87), “The dopant should preferably be non-toxic (for ease of fielding) and single species (for more straightforward interpretation of spectra). The dopant element must further have line emission that can escape the high areal density shell with minimal attenuation. Krypton (Z = 36), an inert noble gas, with K-shell lines >13 keV (see Fig. 1) fulfills these requirements.”
The combination of the krypton of Ma with the fuel of Lackner would have produced a fusion fuel mixture comprising deuterium + tritium + krypton, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Lackner, a person of ordinary skill would have predicted that combining Ma’s krypton with Lackner's DT mixture would have produced Applicant's claimed invention of a DT fuel + a suitable noble gas. The skilled person’s motivation for the combination would have been the expectation of, as explained by Ma (page 87), “The dopant should preferably be non-toxic (for ease of fielding) and single species (for more straightforward interpretation of spectra). The dopant element must further have line emission that can escape the high areal density shell with minimal attenuation. Krypton (Z = 36), an inert noble gas, with K-shell lines >13 keV (see Fig. 1) fulfills these requirements.”
The xenon used by Lackner and the krypton used by Ma are likely interchangeable, as understood by one having ordinary skill in the art. The benefits of using one likely apply to using the other, since both of these elements are well-known noble gases, which have many properties in common with each other, for example being generally unreactive with other species. The skilled artisan would likely base their particular noble gas choice on the price and availability of xenon versus krypton (versus argon or helium, which are also commonly used and typically cheap and widely available). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, Examiner notes that the recitation of using “less than approximately 1% by mass of the material” is also an easily optimizable feature for the worker skilled in the art. Lackner notes (page 3) that “even a five percent admixture of [another species] would completely prevent ignition.” The skilled artisan in this area is well-aware that any non-DT species added to the DT fuel will have severe consequences on the intended fusion implosion if added in too great an amount. Only small amounts of non-DT species should be added, e.g., “it may even be advantageous to add a small amount of xenon to the fuel,” page 3. Therefore, the skilled artisan is aware that only small amounts of non-DT species should be added, and landing on “less than approximately 1% by mass” is an easily optimizable amount that said skilled artisan is well-equipped to determine. 
Regarding claim 2, the above-described combination of Lackner in view of Ma teaches all the elements of the parent claim, and Lackner additionally teaches wherein the fusion fuel mixture of the central region comprises a plurality of materials, wherein at least one of the materials has a Z greater than 48 and is uniformly mixed throughout the fusion fuel mixture of the central region (“xenon,” page 3). While it is implied and understood by the ordinary skilled artisan that the xenon of Lackner is likely mixed uniformly within the DT fuel mixture (e.g., “chunks” are undesirable, page 3: “Even mixing pure DT into the hot spot is deleterious if it occurs in chunks.”), because this is not explicitly recited by Lackner, Examiner notes that Ma does explicitly state that the mixture must be uniform: “the dopant must be added uniformly to the fuel,” top of right column, page 87. The skilled artisan would have been motivated to ensure the fuel was uniform in order to avoid “chunks” as cited above by Lackner, and to enable the “direct measurement of the temperature of the hot core,” as described by Ma (top of right column, page 87). 

Regarding claim 5, the above-described combination of Lackner in view of Ma teaches all the elements of the parent claim. Additionally, Lackner teaches wherein the fusion fuel mixture of the central region has an areal density of less than approximately 0.5 g/cm2 at ignition (“(ρR)ign = 0.3 g/cm2," page 2). Krypton, with its extremely low gaseous density, would not be expected by the ordinary skilled artisan to substantially affect the overall fusion fuel mixture density, in particular because such a small amount of it is added in Ma. 

Regarding claim 6, the above-described combination of Lackner in view of Ma teaches all the elements of the parent claim. Additionally, Ma teaches wherein at least one of the plurality of materials of the fusion fuel mixture of the central region has less than approximately 0.5% by mass in comparison to a mass of the entire fusion fuel mixture, a Z between 6 and 47 inclusive (“0.01-0.03 at. % Kr dopant,” page 87), throughout the fusion fuel mixture.
Additionally, Examiner notes that the recitation of using “less than approximately 0.5% by mass of the material” is also an easily optimizable feature for the worker skilled in the art. Lackner notes (page 3) that “even a five percent admixture of [another species] would completely prevent ignition.” The skilled artisan in this area is well-aware that any non-DT species added to the DT fuel will have severe consequences on the intended fusion implosion if added in too great an amount. Only small amounts of non-DT species should be added, e.g., “it may even be advantageous to add a small amount of xenon to the fuel,” page 3. Therefore, the skilled artisan is aware that only small amounts of non-DT species should be added, and landing on “less than approximately 0.5% by mass” is an easily optimizable amount that said skilled artisan is well-equipped to determine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Lackner and Ma, further in view of Wayte (US 2019/0164652).
Regarding claim 7, the above-described combination of Lackner and Ma teaches all the elements of the parent claim but does not explicitly teach wherein the material having a Z between 6 and 47 inclusive, is Iron.
Wayte does. Wayte is in the same art area of targets for nuclear fusion reactors and teaches (¶ 22) adding an iron material to a fusion fuel mixture: “Satisfactory results have been achieved using fusion fuels comprising mixtures of…iron.” As explained by Wayte (¶ 22), the “person skilled in the art will be able to select a suitable transition metal for use in any particular set of circumstances, in order to optimise the method for either energy generation or helium production.” While Wayte makes this statement, Examiner notes that Wayte’s disclosure was rejected as being non-enabling (see the file for application 16/262,278). Therefore, while Wayte is cited in this 103 rejection to prove lack of novelty regarding the use of iron in a fusion fuel, Examiner maintains the 112(a) enablement rejection for this claim. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Lackner and Ma, further in view of Galloway (US 2017/0213603).
Regarding claim 1, the above-described combination of Lackner and Ma teaches all the elements of the parent claim but does not explicitly teach  the outer fuel & shells. 
Galloway does. Galloway is in the same art area of nuclear fusion and teaches an Inertial Confinement Fusion (ICF) target (Fig. 1), the ICF target comprising:  	a central region (102), wherein said central region comprises a fusion fuel mixture (“deuterium-tritium gas,” ¶ 38) having an areal density of less than approximately 2 g/cm2 at ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,” ¶ 46) and wherein the fusion fuel mixture comprises a plurality of materials (“deuterium-tritium gas,” ¶ 38); and  	a first shell (104), wherein said first shell is directly surrounding and in direct contact with said central region, and wherein said first shell comprises a material having a Z greater than 48 (“tungsten,” ¶ 38); further comprising 	an outer fuel region (106) and an outer shell (108), wherein said outer fuel region is directly surrounding said first shell (104) and wherein outer shell is directly surrounding said outer fuel region (as shown in Fig. 1).
The skilled artisan would have been motivated to utilize the outer shell and fuel of Galloway within the fusion fuel of above-combined Lackner and Ma because it might cause substantial extra fusion reactions during operation: “Outer fuel region 106 may be further heated by the scattering of neutrons produced by fusion reactions in inner fuel region 102 and/or by radiation emitted by fuel in inner fuel region 102. This heating and compression may lead to substantial additional fusion reactions in outer fuel region 106, which may produce an additional 5 MJ of yield in some embodiments,” ¶ 47. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 9-page NPL reference in the file 11/09/2021.
        2 see the 5-page NPL reference in the file 11/09/021.